Citation Nr: 1111303	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc and joint disease, lumbar spine, with intervertebral disc syndrome (IVDS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to October 1997.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the Regional Office (RO) in Roanoke, Virginia.

A petition to reopen previously denied claims for service connection for bilateral shoulder disorders and a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected low back disability has primarily been manifested by limited motion and pain; however, no ankylosis of the spine is present.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Codes 5235-5243(as in effect since September 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in February 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Another letter sent in May 2006 provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As these letters were both sent before the initial RO adjudication of the claim in September 2006, the Board finds that the duty to notify requirements of the VCAA as well as the timing requirements of Pelegrini have been met.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Effective September 26, 2003-prior to the filing of the Veteran's September 2006-the criteria for rating all spine disabilities (to include lumbosacral strain, designated under current DC 5237) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Low Back Disability

On VA examination in March 2006, the Veteran complained of stiffness, numbness, tingling, and pain.  He described his pain as crushing and burning in nature.  He rated his pain as a 10 on a 0 (low) to 10 (high) pain scale.  When he experienced extreme pain he would take to his bed.  It was noted that while the Veteran said that his condition caused incapacitation, he had not been placed on bed rest by a physician.  When his pain was at its worst, he said he was unable to get out of bed.  He was employed as a substitute teacher.

The examiner observed that the Veteran limped.  Examination of the thoracolumbar spine revealed radiating pain but no muscle spasm.  There was tenderness but no ankylosis.  Flexion was to 25 degrees with pain.  Extension was to 10 degrees with pain.  Right lateral flexion was to 20 degrees with pain.  Left lateral flexion was to 25 degrees with pain.  Right rotation was to 25 degrees with pain.  Left rotation was to 20 degrees with pain.  The joint function of the spine was additionally limited by pain, fatigue, weakness, lack and endurance after repetitive use.  There were signs of IVDS.

In June 2006, the Veteran remarked that he experience frequent muscle spasms and pain.  He said that he was on stronger medication which cut his pain.  He said that his disability had caused a loss of job opportunities.

In his November 2006 Notice of Disagreement, the Veteran commented that many times throughout the year he experienced spasm attacks during which he was unable to do anything that required being in an upright or sitting position.  He said that his doctors restricted him from prolonged standing, walking, crouching, crawling, and lifting weights in excess of 10 to 20 pounds.  He stated that his pain stayed with him regardless of the medication he took.

In December 2006, the Veteran said he had spasms which caused him to remain in bed unable to do anything for himself.  He said he had constant pain.  He added in March 2007 that his pain had increased in severity.

On VA examination in March 2007, the Veteran complained of constant pain, stiffness, and weakness.  He said he had incapacitating episodes as often as four times per year, each of which would last for 10 days.  He related that over the past year he had five incidence of incapacitation for a total of 50 days.

The examiner found no evidence of radiating pain on movement.  It was noted that muscle spasm was absent.  Forward flexion was to 60 degrees with pain at 40 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Right lateral flexion was to 30 degrees with pain at 20 degrees.  Left lateral flexion was to 30 degrees with pain at 20 degrees.  Right and left rotation was to 30 degrees with pain at 20 degrees.  Joint function was additionally limited by pain, fatigue, and lack of endurance after repetitive use.

In July 2008, the Veteran reported that he could no longer dance or walk for longer than 20 minutes.  He said he was in pain all of the time, and medicine had little or no effect on his pain.

On VA examination in December 2009, the Veteran reported that he could only walk 100 yards.  He experienced stiffness, fatigue, and decreased motion.  The Veteran reported bowel problems and erectile dysfunction.  He said that his pain was constant and exacerbated by physical activity.  It was noted that he experienced flare-ups.  It was further noted that the Veteran was never hospitalized, and his disorder had not resulted in any incapacitation in the previous 12 months.

The examiner noted that the Veteran's posture and gait were within normal limits.  He further observed that muscle spasm was absent.  There was no ankylosis of the thoracolumbar spine.  Flexion was to 50 degrees with pain at 30 degrees.  Extension was to 20 degrees with pain at 10 degrees.  Right and left lateral flexion was to 20 degrees with pain at 10 degrees.  Right and left rotation were to 20 degrees with pain at 10 degrees.  Joint function was additionally limited by pain and fatigue after repetitive use.

Considering the pertinent evidence, the Board finds that a rating greater than 40 percent for the Veteran's low back disability is not warranted.

First addressing the General Rating Formula, the Board notes that, none of the evidence of record indicates that the Veteran's thoracolumbar spine is ankylosed.  In fact, the VA examination reports from March 2006 and December 2009, the examiners specified that no ankylosis was present.  Unfavorable ankylosis of the thoracolumbar spine has not been shown, as required for the next higher, 50 percent rating.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that all of the VA examiners noted that pain was associated with all range of motion findings.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examinations, the Veteran was able to accomplish the range of motion indicated above.  However, no ankylosis of the spine was found.  In short, the 40 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 40 percent rating under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher, 50 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  However, the Board observes that separate ratings for neurological manifestations have already been awarded in this case.  Service connection has been granted previously for radiculopathy of the left lower extremity and for Obturator nerve involvement of the right thigh with radiculopathy of the right lower extremity.  Each of these disabilities has already been given a 10 percent rating, and the record reflects that the Veteran has not appealed that determination.

Finally, the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating IVDS based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, although the Veteran has asserted that his back disability requires him to be on bed rest, there is no evidence of record that his bed rest has been prescribed by a physician, as required by the Diagnostic Code.  The March 2006 VA examiner specifically noted that while the Veteran said that his condition caused incapacitation, he had not been placed on bed rest by a physician.  As the Veteran has not been placed on bed rest by a physician, the Formula for Rating IVDS on the Basis of Incapacitating Episodes is not for application.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As such, referral for extraschedular consideration is not in order here.

The Board recognizes that the Veteran has essentially asserted that his low back disability causes marked interference with his employment.  He has submitted a Functional Ability Request Form which reflects that he is currently unable to work.  This form, however, does not reflect that he is unable to work solely due to his service-connected low back disability.  The form indicates that in addition to the Veteran's spondylosis and radiculopathy, he has depression.  As such, the Veteran's assertions are more appropriately considered as part of his claim for a TDIU, which as indicated below, is remanded for further development.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's low back disability, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

A rating in excess of 40 percent for degenerative disc and joint disease, lumbar spine, with intervertebral disc syndrome is denied.


REMAND

As noted above, the Veteran has submitted a Functional Ability Request Form which reflects that he was unable to work.  However, this form indicates that in addition to the Veteran's service connected spondylosis and radiculopathy, he has non-service connected depression.  Thus, it is unclear if the Veteran is unemployable due to his service-connected disabilities alone.

Given the facts noted above,  the Board finds that a medical opinion-based on full consideration of the Veteran's documented history (to include current findings) and supported by fully-stated rationale-is needed to resolve the matter of Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy of any more recent, pertinent VA outpatient treatment reports.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim (to include consideration of 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


